DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 22-28 in the reply filed on 16 February 2021 is acknowledged.
Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 February 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-28 .are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bokisa et al (US 20005/0173254 A1).
As to claims 22, 24, 25, 27 Bokisa discloses a nickel alloy electroplating solution (Title) comprising:
	A nickel salt ([0017] with specific example [0077] citing to [0071] of nickel chloride and nickel sulfate as further required by instant claim 24)
	A pH buffer (([0015] with specific example [0077] citing to [0071] of boric acid as further required by instant claim 25)
	And  N-substituted pyrdinium compound represented by general formula B (general formula II [0027] where instant R4 is equated with R1 of Bokisa as a hydrogen , lower alkyl, and R2 is n alkylene group with 304 carbon atoms [0028] thus reading on m =1 or 2 as instantly claimed with specific example of 1-(sulfo-propyl)pyrdinium in [0077] or 1-sulfo-2-hydroxypropoyl pyrdinium [0078] which equate to specific compounds of instant claim 27 of 1-3-sulfonate propyl) pyridinium OR 1-(2-hydroxy-3-sulfonate propyl) pyrdinium).

As to claim 23 and 26, the instant limitations are drawn towards optional formula (A) via claim 22’s recitation of “general formula (A) or (B)” and thus do not further limit the composition when formula (B) is used and thus optional.

As to claim 28, the claim limitations are drawn towards the intended use of the solution and do not further limit the instantly claimed composition. See MPEP 2114 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOUIS J RUFO/Primary Examiner, Art Unit 1795